Exhibit 99.4 Financial Statements and Supplemental Data This exhibit does not reflect events occurring after the filing of AGL Resources Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013, other than to recast our segment information and to give effect to the classification of the business operations of our former cargo shipping segment (excluding Triton Container Investments, LLC) as discontinued operations, and does not modify or update the disclosures therein in any way, other than as described above. TABLE OF CONTENTS Page Glossary of Key Terms 2 Part II, Item 8 - Financial Statements and Supplementary Data 3 Report of Independent Registered Public Accounting Firm 3 Management’s Report on Internal Control Over Financial Reporting 4 Consolidated Statements of Financial Position 5 Consolidated Statements of Income 7 Consolidated Statements of Comprehensive Income 8 Consolidated Statements of Equity 9 Consolidated Statements of Cash Flows 10 Note 1 - Organization and Basis of Presentation 11 Note 2 - Significant Accounting Policies and Methods of Application 11 Note 3 - Regulated Operations 23 Note 4 - Fair Value Measurements 27 Note 5 - Derivative Instruments 29 Note 6 - Employee Benefit Plans 31 Note 7 - Stock-based and Other Incentive Compensation Plans and Agreements 35 Note 8 - Debt and Credit Facilities 38 Note 9 - Equity 40 Note 10 - Non-Wholly Owned Entities 41 Note 11 - Commitments, Guarantees and Contingencies 43 Note 12 - Income Taxes 45 Note 13 - Segment Information 46 Note 14 - Selected Quarterly Financial Data (Unaudited) 49 Note 15 - Discontinued Operations 50 Part III Item 15. Exhibits, Financial Statement Schedules 52 Schedule II 53 Glossary 1 Table of Contents GLOSSARY OF KEY TERMS AFUDC Allowance for funds used during construction, which represents the estimated cost of funds, from both debt and equity sources, used to finance the construction of major projects and is capitalized in rate base for ratemaking purposes when the completed projects are placed in service AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support the AGL Capital commercial paper program AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC Chattanooga Gas Chattanooga Gas Company Compass Energy Compass Energy Services, Inc., which was sold in 2013 EBIT Earnings before interest and taxes, the primary measure of our operating segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense EPA U.S. Environmental Protection Agency ERC Environmental remediation costs associated with our distribution operations segment that are generally recoverable through rate mechanisms FERC Federal Energy Regulatory Commission GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Georgia Natural Gas The trade name under which SouthStar does business in Georgia Golden Triangle Golden Triangle Storage, Inc. Heating Degree Days A measure of the weather, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIFO Last-in, first-out LOCOM Lower of weighted average cost or market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. - an acquisition completed in December 2011 and former holding company of Nicor Gas Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program NUI NUI Corporation NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter Pad gas Volumes of non-working natural gas used to maintain the operational integrity of the natural gas storage facility, also known as base gas PBR Performance-based rate, a regulatory plan at Nicor Gas that provided economic incentives based on natural gas cost performance. The plan terminated in 2003 PGA Purchased Gas Adjustment Piedmont Piedmont Natural Gas Company, Inc. Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services Sawgrass Storage Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. Seven Seas Seven Seas Insurance Company, Inc. SNG Substitute natural gas, a synthetic form of gas manufactured from coal SouthStar SouthStar Energy Services LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Term Loan Facility $300 million credit agreement entered into by AGL Capital to repay the $300 million senior notes that matured in 2011 Triton Triton Container Investments LLC Tropical Shipping Tropical Shipping and Construction Company Limited and also the name used throughout this filing to describe the business operations of our former cargo shipping segment (excluding Triton), which now has been classified as discontinued operations and held for sale U.S. United States Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas WACOG Weighted average cost of gas WNA Weather normalization adjustment Glossary 2 Table of Contents ITEM 8 – FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Report of Independent Registered Public Accounting Firm Tothe Board of Directors and Shareholders of AGL Resources Inc.: In our opinion, the consolidated financial statements listed in the index appearing under Item 15(a)(1) present fairly, in all material respects, the financial position of AGL Resources Inc. and its subsidiaries at December 31, 2013 and 2012, and the results of their operations and their cash flows for each of the three years in the period ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America.In addition, in our opinion, the financial statement schedule listed in the accompanying index appearing under Item 15(a)(2)presents fairly, in all material respects, the information set forth therein when read in conjunction with the related consolidated financial statements.Also in our opinion, the Company maintained, in all material respects, effective internal control over financial reporting as of December 31, 2013, based on criteria established in the Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO 1992).The Company's management is responsible for these financial statements and financial statement schedule, for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in Management's Report on Internal Control over Financial Reporting.Our responsibility is to express opinions on these financial statements, on the financial statement schedule, and on the Company's internal control over financial reporting based on our integrated audits.We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects.Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk.Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.A company’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Atlanta, GA Fe bruary 6, 2014, except with respect to our opinion on theconsolidated financial statements insofar as it relates to the effects of discontinued operations described in Note 15, as to which the date is September 2, 2014. 3 Management’s Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule13a-15(f). Under the supervision and with the participation of our management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework in the Internal Control - Integrated Framework (1992) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Based on our evaluation under the framework in the Internal Control - Integrated Framework (1992) issued by COSO, our management concluded that our internal control over financial reporting was effective as of December 31, 2013, in providing reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. The effectiveness of our internal control over financial reporting has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, as stated in their report appearing herein. February 6, 2014 /s/ John W. Somerhalder II John W. Somerhalder II Chairman, President and Chief Executive Officer /s/ Andrew W. Evans Andrew W. Evans Executive Vice President and Chief Financial Officer Glossary 4 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION - ASSETS As of December 31, In millions Current assets Cash and cash equivalents $ 81 $ Short-term investments 49 56 Receivables Energy marketing Gas Unbilled revenues Other 83 55 Less allowance for uncollectible accounts 29 28 Total receivables, net Inventories Natural gas Other 21 20 Total inventories Assets held for sale Regulatory assets Derivative instruments 99 Prepaid expenses 63 Other 57 21 Total current assets Long-term assets and other deferred debits Property, plant and equipment Less accumulated depreciation Property, plant and equipment, net Goodwill Regulatory assets Intangible assets 76 Long-term investments Pension assets 33 Derivative instruments 20 14 Other 86 70 Total long-term assets and other deferred debits Total assets $ $ See Notes to Consolidated Financial Statements. Glossary 5 Table of Contents AGL RESOURCES INC. AND SUBISIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION - LIABILITIES AND EQUITY As of December 31, In millions, except share amounts Current liabilities Short-term debt $ $ Energy marketing trade payables Other accounts payable - trade Regulatory liabilities Customer deposits and credit balances Accrued taxes 85 53 Derivative instruments 75 33 Accrued environmental remediation liabilities 70 57 Liabilities held for sale 40 39 Accrued wages and salaries 66 27 Accrued interest 52 53 Accrued regulatory infrastructure program costs 5 Current portion of long-term debt and capital leases - Other Total current liabilities Long-term liabilities and other deferred credits Long-term debt Accumulated deferred income taxes Regulatory liabilities Accrued pension and retiree welfare benefits Accrued environmental remediation liabilities Derivative instruments 5 6 Other 73 75 Total long-term liabilities and other deferred credits Total liabilities and other deferred credits Commitments, guarantees and contingencies (see Note 11) Equity Common shareholders’ equity Common stock, $5 par value; 750,000,000 shares authorized; outstanding: 118,888,876 shares at December 31, 2013 and 117,855,075 shares at December 31, 2012 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury shares, at cost: 216,523 shares at December 31, 2013 and 2012 (8
